Citation Nr: 1756292	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  09-43 926	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1. Entitlement to a rating higher than 10 percent for degenerative changes of the low back.

2. Entitlement to a rating higher than 10 percent for retropatellar pain syndrome of the left knee.

3. Entitlement to a compensable rating for degenerative arthritis of the right knee prior to March 31, 2009, and to a rating higher than 10 percent since.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard, including on active duty for training (ACUDTRA) from June to November 1984. He also served on active duty (AD) from June 1987 to April 1991.

The Veteran appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued the 10 percent rating for the degenerative changes of his low back and the 0 percent (i.e., noncompensable) ratings then in effect for the retropatellar pain syndrome of his knees, so left and right.

In another rating decision since issued in August 2009, however, during the pendency of this appeal, the RO increased the rating for the left knee retropatellar pain syndrome from 0 to 10 percent retroactively effective from October 27, 2006 (so back to a date even more than one year immediately preceding the filing of this increased-rating claim on February 28, 2008). The RO also increased the rating for the right knee retropatellar pain syndrome from 0 to 10 percent, but instead retroactively effective from March 31, 2009, so from a date instead during the pendency of this appeal, also in the process recharacterizing this disability as degenerative arthritis. The Veteran continued to appeal for even higher ratings for these disabilities. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication otherwise.).

In support of his claims, both concerning the ratings for his low back and knees, the Veteran testified at a hearing at the RO in July 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The Board remanded these claims in August 2013 for further development, instructing the Agency of Original Jurisdiction (AOJ) to obtain new examinations reassessing the severity of these disabilities. 

Regrettably, still further development of these claims is required, so the Board is again REMANDING them to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (West 2014).


REMAND

Another remand is required in this case to have the Veteran undergo an additional VA examination in light of the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016). In this precedent case, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint. As mentioned the Veteran's low back and bilateral knee disabilities most recently were examined by VA in July 2015 (following and as a result of the prior remand), but unfortunately the examination report does not meet the specifications of Correia, in part because this decision was issued since the Board's prior remand and since the VA examination resulting from it. The examination reports contain the results of range-of-motion testing for what is presumably active motion, but not also passive motion, weight-bearing, and nonweight-bearing. Re-examination therefore is required to ensure compliance with Correia. See 38 C.F.R. § 4.2 (indicating it is incumbent on VA adjudicators in this circumstance to correct all deficiencies in the prior examination).


Accordingly, these claims are again REMANDED for the following still additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for another VA compensation examination again reassessing the severity of his low back disability.  He should be provided reasonable notice of the scheduled examination to ensure his ability to obtain transportation.

The claims file must be made available to and reviewed by the examiner for the history of this disability.

The examination must include range-of-motion studies of the thoracolumbar spine. Importantly, in reporting the range-of-motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, and premature or excess fatigability, including during flare-ups or prolonged or repeated use. The thoracolumbar spine must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing. See Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner must further address whether there is ankylosis of the thoracolumbar spine, either favorable or unfavorable. As well, the examiner must indicate whether the Veteran's disability has resulted in doctor-prescribed bed rest; if it has, the examiner must address the frequency and duration of this physician-prescribed bed rest during the past 12 months.

The examiner must also identify all associated neurological disorders, including, but not limited to, bowel/bladder impairment and lower extremity radiculopathy. 

2. Also schedule the Veteran for a VA examination reassessing the severity of his bilateral knee disability. He should be provided reasonable notice of the scheduled examination to ensure his ability to obtain transportation. 

The virtual claims folder must be provided to the examiner in connection with the examination to permit review of the history of this disability.

For each affected joint, the examiner must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain. This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing. The examination report must confirm that all such testing has been made and reflect those testing results. The examiner should further address, as pertinent, the following:  instability, ankylosis, impairment of semilunar cartilage, and recurrent subluxation or lateral instability. If any testing cannot be conducted, the examiner should clearly specify the reasons why that testing is not possible. All opinions must be supported by a detailed rationale in a typewritten report.


3. Then readjudicate these claims in light of this and all other evidence of record. If any benefit sought continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

